Citation Nr: 0024779	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  98-03 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (1999).

The veteran is not clear regarding which issue or issues he 
is raising at any given time.  Initially, he appealed the 
denial of the claim of service connection for a skin rash to 
the Board.  Since this claim was filed the RO, in a January 
1998 rating determination, has awarded service connection for 
jock itch.  The veteran was notified of this determination 
that month.  In statements submitted by both the veteran and 
the representative following this determination, no reference 
has been made to the skin rash issue.  Accordingly, this 
claim has been granted, and under the guidance supplied by 
the United States Court of Appeals for the Federal Circuit in 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), no other 
outstanding question of law or fact concerning the provisions 
of benefits under the law administered by the VA remains 
unresolved with regard to this specific issue.  Consequently, 
this claim is now before the Board at this time.  

The veteran has raised other claims.  Many, if not all of 
these claims were addressed by the RO in a November 1999 
rating determination.  A notice of disagreement to this 
determination is not in the record before the Board.  
Accordingly, only those issues cited by the veteran within 
the appeal certified to the Board are before the undersigned 
at this time.  The Board will proceed with the adjudication 
of these claims.  


FINDINGS OF FACT

1.  In January 1974, the Board denied the claim of 
entitlement to service connection for flat feet (otherwise 
known as pes planus).  

2.  The additional evidence obtained since the Board's 
determination in January 1974 is either cumulative or 
redundant and, by itself or in connection with the evidence 
previously assembled, is not so significant that it must be 
considered in order to adjudicate fairly the claim of 
entitlement to service connection for pes planus.  

3.  The claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) is not plausible or capable 
or substantiation.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of service 
connection for pes planus has not been submitted.  
Accordingly, the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999). 

2.  The veteran has not presented a well-grounded claim for 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As noted above, the veteran served on active duty from May 
1970 to January 1972.  His service administrative records are 
available.  They contain no reference to an award or 
decoration indicating he participated in combat with the 
enemy.  There is no indication in the administrative or 
medical records of a combat wound or the award of a Purple 
Heart Medal.  Within his enlistment evaluation, pes planus 
(second degree) was reported.  It was indicated in this 
medical history that he did not have foot trouble.  At his 
separation evaluation, no psychiatric disability was 
indicated.  

In July 1972, the veteran filed a claim for compensation 
benefits.  The veteran noted flat feet from 1971.  In 
September and October 1972, he stated that he was requesting 
service connection for a nervous condition that he believed 
had been brought on by his hearing condition or ringing in 
the ears.  An October 1972 clinical record discloses he was 
seen as to whether he should be retained in the naval 
reserve.  The report notes his audiogram was deemed 
completely unreliable.  It contains no reference to any 
alleged "stressor" event in service and contains no 
complaint or statement of medical history indicating the 
claimant was "re-experiencing" any event in service.  The 
diagnosis was passive aggressive personality.  

In January 1974, the Board denied the claim of service 
connection for a nervous disorder and flat feet.  The Board 
determined that there was no increase in the severity during 
service of the preexisting pes planus.  It was also found 
that no acquired neuropsychiatric disease was indicated 
either in service or within his separation examination.  In 
this regard, the Board must note that the veteran is now 
currently seeking service connection for PTSD, a psychiatric 
disability that was not in the nomenclature in until 1980.  
The claim for service connection for PTSD is a new claim.  
Accordingly, the issue of whether new and material evidence 
has been submitted to reopen the previously denied claim of 
service connection for an acquired psychiatric disability is 
not before the VA at this time.  

The veteran has filed a claim seeking service connection for 
PTSD in August 1995.  In support of this claim, the veteran 
submitted a December 1992 statement from B. N. S., M.D.  This 
report indicated that the veteran had been referred to the 
physician for evaluation and treatment of PTSD.  A review of 
this report clearly indicates that the PTSD diagnosed by this 
health care provider was associated with events that occurred 
decades after the veteran's discharge from active service.  
Specifically, the report described an automobile accident 
that occurred November 27, 1992.  The report contains no 
reference to the veteran's active service.  The veteran made 
no reference to alleged "stressor" events during his active 
service.  

In October 1995, the claimant submitted a statement in 
support of his claim for service connection for PTSD.  He 
reported his duty assignment at the time of the alleged 
trauma was Attack Squadron 52 aboard the U.S.S. Kitty Hawk 
off Vietnam.  He reported he witnessed the deaths of several 
individuals in "military related" activities aboard ship.  
He provided no details.  

In a statement received in May 1996, the appellant alleged 
that he received the Purple Heart Medal.  He apparently 
maintained the he was provided a Purple Heart Medal when he 
sustained food poisoning in service.  In the margin by this 
statement is the word "smile" apparently written by the 
claimant.
 
At a hearing held before a hearing officer at the RO in April 
1997, the veteran notes his alleged stressors during the 
Vietnam War.  He stated an individual was sucked up into the 
intake of a Phantom.  He could not provide the name of the 
individual or the date of the incident.  He was asked if he 
saw this and he replied that he was in "operation."  He 
also referred to an episode of food poisoning.  He reported 
regular treatment at the Palo Alto PTSD Program.  The veteran 
indicated difficulties with sleep and nervousness that he 
associated with his PTSD.  Regarding his flat feet condition, 
the veteran appeared to concede that he did have flat feet 
prior to his entering the service.  He reported no treatment 
in service or within a year thereafter.   He appeared to 
associate his flatfoot condition with Agent Orange exposure.  
As noted by the hearing officer, the veteran's statements are 
not always clear.  

In March 1998, the veteran listed health care providers who 
(he contended) had diagnosed him with PTSD.  The RO has made 
extensive efforts to obtain these medical records.  The RO 
received a computerized problem list regarding the veteran's 
difficulties from the VA Medical Center (VAMC) in San 
Francisco, California.  These difficulties include alcohol 
dependence, cocaine dependence and cannabis abuse.  This 
computerized list also notes PTSD and a substance-induced 
psychosis caused by cocaine and alcohol.  However, a detailed 
review of the treatment records of October 1995, cited within 
the computerized problem list, fails to note a diagnosis of 
PTSD based on the veteran's active service.  An October 1995 
report shows the history of the alleged stressor event in 
service involving the death of another individual due to 
being pulled into an aircraft "manifold."  It also records 
the statements of history claiming nightmares and flashbacks.  
The relevant diagnosis was psychosis, not otherwise 
specified.  It was noted that the outpatient records from 
another facility had to be checked to clarify diagnoses of 
schizophrenia, PTSD, schizoaffective or mood disorder, 
"etc." 

Medical records from Dr. B.N.S. in the 1990's contain 
recorded statements of medical history referring to PTSD, 
nightmares and flashbacks.  There is also reference by 
history to the veteran's service and the automobile accident.  
The records show a medical opinion linking PTSD to the post 
service accident.  There is no medical diagnosis of PTSD 
linking that diagnosis to events in service.

A May 1996 report from a physician whose signature is 
illegible indicates he first saw claimant in May 1996.  He 
reported he reviewed records of Dr. S.  There was a reference 
to multiple stressors in the veteran's post service 
employment with a transit company and "Vietnam (both PTSD 
and Agent Orange)" and at home.  The physician wrote in the 
block to describe the condition as probably major depressive 
disorder, and probably PTSD from Vietnam "by history".  The 
form does not contain an entry providing for the listing of a 
diagnosis, nor does the physician provide an opinion showing 
he enhanced the medical "history" with his own expertise to 
arrive at the conclusion that the claimant had PTSD due to 
his service.  

An October 1995 VA report describes the veteran's 
difficulties with alcohol dependence, cocaine dependence and 
cannabis abuse.  The veteran did report racing thoughts, 
depressed mood, sleep problems, nightmares and flashbacks 
associated with his Vietnam War service.  However, no health 
care provider diagnosed the veteran with PTSD associated with 
these events. 

Additional outpatient treatment records were also obtained by 
the RO noting treatment of the veteran's feet.  At no time 
has any health care provider, including the veteran's VA 
podiatrist, associated the bilateral foot disability with his 
active service or with an aggravation of a preexisting pes 
planus condition within service.  

In January 1998, the hearing officer denied the claim for 
service connection for PTSD.  He expressly advised the 
claimant that he had not supplied any details of the alleged 
stressor events, such a names, dates and locations.  

In March 1998 the claimant submitted a statement concerning 
his experiences in service.  The statement is difficult to 
understand.  He apparently alleges he witnessed an individual 
being arrested for possessing narcotics.  He apparently 
refers to a racial fight and being arrested by police 
officers with shotguns.  He gives no dates or names of other 
service men.  He apparently states that when a "head 
doctor" saw him after service it was for PTSD.

In a July 1998 statement, the claimant referred to waking up 
dreaming about his two buddies who were sucked into jet 
engines and killed.  He provided no date of the event or the 
names of his "buddies."

In a statement submitted to the RO in February 2000, the 
veteran notes his alleged stressors during active service.  
He also appears to indicate that a physician at the VAMC 
outpatient treatment clinic diagnosed him with PTSD.  The RO 
has obtained the records cited by the veteran.  While 
treatment of the veteran's psychiatric disability is noted, 
the health care providers who have treated the veteran at the 
VA have failed to diagnose the veteran with PTSD associated 
with his active service.  These VA medical providers include 
personnel within the Concord Vet Center in Concord, 
California.  Treatment records obtained by the RO from this 
facility include a lengthy medical history report prepared in 
March 1998 shows the claimant reported his duties aboard the 
Kitty Hawk.  He was reported to have no combat exposure. In 
the block where the question was "Was that any 
adverse/troubling experiences while in the military" the 
response "No" was circled.  When asked about the impact of 
his military service, the claimant reported that he would do 
it again and that he would have reenlisted had he not been 
given a six month early out.  His biggest problem was ill 
fitting boots.  He was noted to be "subdiagnostic" for PTSD 
as a "presenting problem."  During this extended screening 
process, however, the veteran was not assessed with PTSD.  
The veteran's difficulties with drugs are instead noted.  
Further, while histories of the veteran's stressors within 
service are listed, the health care providers do not diagnose 
PTSD associated with the veteran's Vietnam service.  

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen
a Claim of Service Connection for Pes Planus.

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (1999) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The U.S. Court of Appeals for Veterans Claims (Court), in 
Elkins v. West, 12 Vet. App. 209 (1999), announced a post-
Hodge three-step analysis to apply in determining whether to 
reopen previously and finally denied claims.  Under the 
Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  Third, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  

In 1974, the Board found that pes planus pre-existed service 
and was not aggravated by service.  In his case, the veteran 
has provided no new competent medical evidence to support his 
theory that his current bilateral pes planus is related to 
service or was aggravated by service.  While recent records 
appear to indicate some form of treatment for a bilateral 
foot disorder, the evaluators have failed to associate this 
disability with the veteran's active service.  The treatment 
records obtained by the RO fail to show that any physician 
has linked the current bilateral foot disability with his 
period of active service many years ago.  Thus, the medical 
records are essentially cumulative and not new as all they 
demonstrate is that the claimant has pes planus.  

Under Justus, the veteran's contentions are presumed to be 
true for the purposes of determining whether new and material 
evidence has been submitted.  The Court has made clear, 
however, that a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
by specialized medical knowledge, skill, expertise, training 
or education.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); and Clarkson 
v. Brown, 4 Vet. App. 565, 657 (1993).  As the Court has 
stated, "[l]ay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and cannot be considered by the Board."  Hyder v. 
Derwinski, 1 Vet. App. 221, 222 (1991).  In this case the 
claimant has alleged that his condition was aggravated in 
service, but he is not competent to determine whether there 
was an increase in severity of pes planus in service beyond 
the normal progression of the disability, if any.  His 
current lay allegations are no more than cumulative, and thus 
are not new.  Accordingly, neither the medical evidence nor 
the lay evidence in this case added to the record is new.

Unless the veteran provides new and material evidence to 
reopen a claim, the Board is bound by expressed statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In Barnett, the 
United States Court of Appeals for the Federal Circuit 
concluded that 38 U.S.C.A. § 7104 does not merely "empower" 
but "requires" the Board to first determine whether new and 
material evidence has been presented prior to an adjudication 
in the merits of the claim.  Thus, unless, and until, the 
veteran provides competent medical evidence that would 
provide a basis to reopen this claim, the Board may not 
unilaterally adjudicate the merits of a claim decided by the 
RO many years ago.  Accordingly, the application to reopen 
the previously denied claim of entitlement to service 
connection is denied.  

III.  Entitlement to Service Connection for PTSD.

In general, under pertinent law and VA regulations, service 
connection may be granted if the greater weight of the 
evidence establishes that a psychiatric disability was 
incurred in service, or was manifested to a compensable 
degree within one year after service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 
3.303(a), 3.307, 3.309 (1999).  Notwithstanding the lack of a 
diagnosis of a psychiatric disorder during service or within 
one year thereafter, service connection may still be granted 
if all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Under the 
provisions for direct service connection for PTSD, codified 
at 38 C.F.R. § 3.304(f), service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996).  

The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim.  The Court 
has defined a well-grounded claim as a claim which is 
plausible, that is meritorious on its own, or is capable of 
substantiation.  If he has not filed such a claim, the appeal 
must fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If he has not 
submitted evidence of a well-grounded claim, there is no duty 
to assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991).

In order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
that was present during service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Case law provides that, although 
a claim need not be conclusive to be well grounded, it must 
be accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determining issue involves a question of medical 
diagnosis or medical causation, competent medical evidence 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91-93 (1993).  Where the determining issue is a question 
of medical diagnosis, such as whether an appellant has PTSD, 
lay assertions cannot constitute evidence to render a claim 
well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  If no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  There must be competent 
evidence of current disability (a medical diagnosis), of an 
incurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence), and of a nexus between the 
in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The United States Court of Appeals for the Federal Circuit 
has affirmed the principle that if an appellant fails to 
submit a well-grounded claim, the VA is under no duty to 
assist in any further development of the claim.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  See also 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.159(a) (1999).

As noted by the Court, the threshold as to whether a claim is 
well grounded is rather low.  White v. Derwinski, 1 Vet. App. 
519, 521 (1991) (quoting Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990)).  However, also as noted by the Court, more than a 
mere allegation is required.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The truthfulness of evidence, for the 
purposes of determining whether the veteran's claim of 
entitlement to service connection is well grounded, will be 
presumed as required by Robinette v. Brown, 8 Vet. App. 69, 
77 (1995) and King v. Brown, 5 Vet. App. 19, 21 (1993).  

The record shows a diagnosis of PTSD.  Thus, the first 
element of a well-grounded claim has been satisfied.  The 
veteran's lay assertions as to events in service alleged as 
stressors must be presumed to be true for the limited purpose 
of determining whether the claim is well grounded.  His lay 
evidence can establish facts subject to lay perception, such 
as events claimed as "stressors."  Therefore, the veteran 
has also satisfied the second element of a well-grounded 
claim.  In this case, however, based on a detailed review of 
the medical records obtained by the RO, the undersigned must 
find that the veteran has never been diagnosed with PTSD 
related to his service.  Thus, he has not satisfied the third 
element of a well-grounded claim.  Without any competent 
medical evidence indicating the veteran has PTSD related to 
service, the claim service connection for PTSD must be found 
not well grounded under the Court's determinations in Caluza 
and Rabideau.  

In Rabideau, 2 Vet. App. at 143, the Court, finding no 
evidence of a current disability, held that the claim was not 
plausible and, therefore, was not well grounded.  In this 
case, as there is no diagnosis of PTSD related to service, 
the Board must find the claim of entitlement to service 
connection for PTSD is not well grounded as a matter of law.  
The Board has considered the veteran's own contention that he 
has PTSD due to events in service.  However, the Court has 
made clear that a lay party is not competent to provide 
probative evidence as to matters requiring expertise 
requiring specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1994).  Consequently, the veteran's lay medical 
assertion that he has PTSD caused by events in service is 
neither competent nor probative of the issue in question.  
While the veteran is competent to testify regarding the 
events that are alleged to have occurred during his active 
service, he is not competent to diagnose the etiology of his 
own psychiatric disability.  See Cromley, 7 Vet. App. at 379.

The Board has considered those entries in the treatment 
records that note PTSD.  However, these records do not note 
PTSD associated with the veteran's active service.  The 
record does contain one clear-cut diagnosis of PTSD where the 
medical provider also expressly identified the alleged 
"stressor" event that caused the PTSD.   This is the 
December 1992 report that unequivocally links the diagnosis 
of PTSD associated with a post-service injury.  At no point 
does this medical provider associate the PTSD with the 
veteran's active service.  

In this context, the Board has examined carefully the May 
1996 report from a physician whose signature is illegible.  
This report reflects that the provider first saw claimant in 
May 1996.  He reported he reviewed records of Dr. S.  There 
was a reference to multiple stressors in the veteran's post 
service employment with a Transit Company and "Vietnam (both 
PTSD and Agent Orange)" and at home.  The physician wrote in 
the block to describe the condition as probably major 
depressive disorder, and probably PTSD from Vietnam "by 
history."  The Board must point out that the form does not 
contain an entry providing for the listing of a diagnosis.  
Nor does the physician provide an opinion showing he enhanced 
the medical "history" with his own expertise to arrive at 
the conclusion that the claimant had PTSD due to his service.  
All he opined was the PTSD due to service was "by history."  
By its very terms, this comment indicates that the current 
examiner was only listing the disability based upon 
"history," not current findings and conclusions.  
Accordingly, the Board finds that this entry is no more than 
the transcription of medical history, unenhanced by the 
medical expertise of the medical provider.  As such, it does 
not meet constitute medical opinion that PTSD is causally 
related to service.  LeShore v. Brown, 8 Vet. App. 406 
(1995).
Accordingly, the Board must find that the veteran has failed 
the first and third prongs of Caluza analysis regarding his 
claim of PTSD.  

The Board has considered the veteran's apparent request for a 
VA examination as noted within a statement submitted by the 
veteran in October 1995.  However, as this claim has been 
found to be not well grounded, there is no duty to assist the 
veteran in the development of this claim.  Moreover, he has 
been seen multiple times since then and no provider diagnosed 
PTSD due to service.  The lengthy work up in March 1998 is 
conspicuous for an absence of findings of service related 
PTSD.  Accordingly, there is no duty to obtain a VA 
examination for the veteran or to make an attempt to confirm 
the alleged stressors of service.  

In adjudicating this claim, the Board has noted that the 
veteran appears to be receiving Social Security 
Administration (SSA) benefits.  The Court has stated that 
while a SSA decision is not controlling for purposes of VA 
adjudications, the decision is "pertinent" to a veteran's 
claim.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993).  
However, at no point has the veteran indicated that records 
from the SSA would support his claim.  Further, the veteran 
has clearly indicated those medical providers that have 
treated his condition.  Accordingly, records from the SSA 
would serve no purpose as the pertinent medical records have 
already been obtained.  

The Board has considered whether it must remand this case to 
the RO in order to confirm the veteran's alleged stressors in 
service.  In this case, even if these alleged stressor events 
were confirmed, without a diagnosis of PTSD related to 
service, the claim would fail.  Further, even if additional 
records were submitted indicating treatment for PTSD, the 
claim would fail as the veteran has been diagnosed with PTSD 
associated with a post-service injury.  There is no medical 
evidence to support the conclusion that the veteran has ever 
been diagnosed with PTSD associated with his active service.  
Accordingly, under the Court's determination in Caluza, the 
claim must fail.  

In Robinette, 8 Vet. App. at 77-80, the Court stated that if 
a claimant alleges the existence of medical evidence that, if 
true, would have made the claim plausible, the VA would not 
be under a duty under 38 U.S.C.A. § 5107(a), to advise him to 
submit such evidence to complete their application for 
benefits.  The Court has also held, however, that the 
obligation exists only in the limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, while the veteran has maintained that medical providers 
have diagnosed him with PTSD due to service, the RO has gone 
to great lengths to obtain such records, but the records have 
failed to reflect a diagnosis of PTSD associated with active 
service.  Health care providers the veteran has cited, 
including (but not limited to) the Vet Center, the VAMC, and 
his private health care providers, have failed to diagnose 
the veteran with PTSD associated with active service.  
Accordingly, the undersigned must find that a remand of this 
case to the RO to obtain additional records regarding his 
post-service PTSD or to confirm the alleged stressors in 
service would serve absolutely no constructive purpose.  The 
undersigned must find that neither the Board nor the RO is on 
notice of the existence of any evidence that exists that, if 
true, would make the claim plausible.  Accordingly, the claim 
must be denied.






ORDER

As new and material evidence has not been received, the 
application to reopen the claim of service connection for pes 
planus remains denied.  

Entitlement to service connection for PTSD is denied. 


		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

